F8DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.

Claims 1-6, 8, 10-16, 18, and 21-23 are pending in the present application. Claim 23 is withdrawn. Thus, claims 1-6, 8, 10-16, 18, and 21-22 are under consideration in this office action.
 
Response to Arguments
Applicant's arguments filed 5/12/22 have been fully considered but they are not persuasive.
As detailed in infra rejection, Liu, or Liu in further view of Sun, or Liu in further view of Elster teaches the asserted claim features in the amended claim.
Additionally, applicant attempts to isolate the teachings of the first through fourth embodiments of Liu from the teachings of the fifth embodiment. This is inappropriate and unsupported by the record. Liu paragraph [0145] explictly states the “[d]escription in the fifth embodiment is also applicable to all of the first to fourth embodiments described above.” The first through fourth embodiments of Liu disclose an interface that permits the user to adjust the ROI of the second MRI scan and receive feedback via a display of the predicted second MRI scan based on the first MRI scan including an icon displaying the user adjusted ROI (see Figs. 3-4 6, and 8-10). The second through third embodiments of Liu disclose a determination unit that determines whether the ROI does not cover the entire outer contour of the imaged object. The fifth embodiment permits the system and/or the user to define and adjust the oversampling region of the second MRI scan, the oversampling region including a detected body surface, and provides the user feedback via a display of the predicted second MRI scan based on the first MRI scan including an icon displaying the user adjusted ROI and the system set or user adjusted oversampling region (see Figs. 11-12). Thus, the fifth embodiment of Liu teaches both the user set ROI and the setting of the oversampling region as asserted by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10-16, 18, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al. (U.S. Pub. No. 2018/0271399), hereinafter “Liu,” or in the alternative, as obvious over Liu in further view of Sun et al. (U.S. Pub. No. 2009/0290776), hereinafter “Sun,” or in the alternative, as obvious over Liu in further view of Elster (“No Phase Wrap” 2017), hereinafter “Elster.”

	Regarding claim 1, Liu discloses a magnetic resonance imaging (MRI) device (“[a] magnetic resonance imaging apparatus” Abstract), comprising:
	a display (“[t]he display displays at least a locator image and a reference image” Abstract);
a user input device (“The input interface sets a region of interest on the locator image displayed on the display.” Abstract); and
a controller (“processing circuitry” Abstract; locator image generation function 161, [0146]; reference image generation function 162, [0148]; adjustment function 171, [0150]) configured to perform operations to:
		control the display to display a first magnetic resonance (MR) image of an object (“locator image” Abstract, Fig. 11 (a) and (c)),
		determine a signal region of the object based on the first MR image (outer contour, [0104]; detected body surface, [0149]),
		receive, via the user input device, a user input for setting a region of interest (ROI) (input interface sets a region of interest ROI on the locator image through the locator image generation function and the reference image generation function generates a reference image associated with the location of the region of interest ROI, the adjustment function adjusts the size or position of the ROI on  the locator and reference images in response to user input, [0078]-[0080]; see also adjustment of ROI in locator and reference images in Figs. 2-4, 6, 8, 9-10),
		control the display to display the ROI on the first MR image (locator image generation function generates a locator image and displays the ROI, [0077]-[0080]; see also adjustment of ROI in locator images in Figs. 2-4, 6, 8, 9-10),
		determine whether the ROI does not cover the entire signal region in a phase encoding direction of the ROI or a read-out direction of the ROI (“By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; determination function to determine whether the size of the ROI is less that the outer contour of the scanned object, [0098]-[0107], see also determination function and ROI range [0108]-[0131]; add a margin to a range including the detected body surface, [0149]; setting over-sampling region so as to include only the one leg to be imaged but also including the region of interest and a peripheral region, [0158]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in one of the phase encoding or read-out directions (x-y axes), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)); and
		in response to determining that the ROI does not cover the entire signal region (“By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; determination function to determine whether the size of the ROI is less that the outer contour of the scanned object, [0098]-[0107], see also determination function and ROI range [0108]-[0131]; add a margin to a range including the detected body surface, [0149]); setting over-sampling region so as to include only the one leg to be imaged but also including the region of interest and a peripheral region, [0158]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in one of the phase encoding or read-out directions (x-y axes), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)),
			generate a predicted image (“reference image” Abstract, Fig. 11 (b) and (d), Fig. 12 (c)) indicating that aliasing artifacts will be included in a second MR image of the object to be generated for the ROI (the reference image in Figure 12(c) demonstrates display of a wrap artifact due to the leg that is not to be imaged, Fig. 12(c)), and
			control the display to display the predicted image and guide information selectable by a user input to prevent the aliasing artifacts from occurring in the second MR image (interface sets and displays an over-sampling region to prevent wrap (aliasing) artifacts and ROI on the locator and reference images in response to operation of the operator, [0144]-[0156], Figure 11 (a)-(d) demonstrate the display of the over-sampling region and ROI on the locator and reference images),
			wherein the guide information includes at least one of a first icon for performing ROI resizing (interface sets and displays an over-sampling region to prevent wrap (aliasing) artifacts and ROI on the locator and reference images in response to operation of the operator with adjustments to the oversampling region or the ROI being made by the adjustment function, [0144]-[0156]; adjustment to the ROI is also made by the adjustment function, [0077]-[0080]; Figure 11 (a)-(d) demonstrate the display of the over-sampling region and ROI on the locator and reference images).
	In the alternative, while Liu discloses the controller is further configured to control the display to selectively display guide information for preventing aliasing artifacts from occurring in a second image to be generated as detailed above, Liu may not explictly disclose the controller is further configured to respond to the ROI not covering the entire signal region of the object without user input. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an automatic means via the controller to determine whether the ROI does not cover the entire signal region to replace the manual activity as disclosed in Liu to achieve the same result of initiating display of the over-sampling region to prevent artifacts. See MPEP 2144.04 III. Moreover, as stated in Sun “[b]y providing an automatic determination [of when the FOV is not large enough to prevent wrap-around artifacts], FOV selection may be fast, accurate, free from human error, and may produce more consistency than FOVs that are manually determined” [0042].
In the alternative, while Liu discloses the controller is configured to control the display to selectively display guide information for preventing aliasing artifacts from occurring in a second image to be generated as detailed above, however, Liu may not explictly disclose the controller configured to perform operations to determine whether the ROI does not cover the entire signal region in a phase encoding direction of the ROI or a read-out direction of the ROI.
However, in the same field of endeavor, Sun teaches the controller (“A computer system includes a processor and a program storage device readable by the computer system, embodying a program of instructions executable by the processor to perform method steps for automatically determining a field of view for performing a subsequent medical imaging study.” [0028]) configured to perform operations to determine whether the ROI does not cover the entire signal region in a phase encoding direction of the ROI or a read-out direction of the ROI (“an optimal FOV may be selected such that the size of the FOV is small enough to produce a sufficiently high resolution image, and yet large enough in the phase encoding direction to prevent the occurrence of wrap-around artifacts from obstructing the region of the body that is the focus of the MR study, which may be, for example, the heart.” [0012]; “A system for automatically determining a field of view for performing a subsequent medical imaging study includes a medical imaging device for acquiring one or more two-dimensional localizer images and a three-dimensional subsequent medical imaging study, a body mask generation unit for thresholding the localizer images and identifying a largest connected component, a boundary mask obtaining unit for obtaining a boundary mask from the boundary of the generated body mask, and a field of view determining unit for fitting a rectangular bounding box to the obtained boundary mask. The determined file of view is used by the medical imaging device in performing the subsequent medical image study.” [0023]; “automatically determining a field of view (FOV) for magnetic resonance images (MR Is), and in particular, to automatically determine a FOV for cardiac MRI. FOVs so determined may minimize FOV size while preventing the occurrence of wrap-around artifacts from obstructing the region of the body that is the focus of the MR study, which may be, for example, the heart.” [0042]; “it may be determined whether there are shift artifacts present in the localizer image (Step S26). Shift artifacts are image artifacts that result from wrap-around artifacts in the preliminary images themselves. Shift artifacts may result in spatial inconsistencies of particular pixels which may be displaced in the direction of frequency encoding.” [0050]; “One way to detect and resolve wrap-around artifacts (Step S43) according to an exemplary embodiment of the present invention is to first detect large components on opposite sides of the image in the direction of the PE candidate (Step S43 a). Then, the image contents may be shifted to re-integrate the wrapped image (Step S43 b).” [0063]-[0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an automatic means via the controller to determine whether the set ROI does not cover the entire signal region to replace the manual activity as disclosed in Liu to achieve the same result of initiating display of the over-sampling region to prevent artifacts. See MPEP 2144.04 III. Moreover, as stated in Sun “[b]y providing an automatic determination [of when the FOV is not large enough to prevent wrap-around artifacts], FOV selection may be fast, accurate, free from human error, and may produce more consistency than FOVs that are manually determined” [0042].
In the alternative, while Liu discloses the controller is configured to control the display to selectively display guide information for preventing aliasing artifacts from occurring in a second image to be generated as detailed above, however, Liu may not explictly disclose to determine whether the ROI does not cover the entire signal region in a phase encoding direction of the ROI or a read-out direction of the ROI.
However, in the same field of endeavor, Elster teaches to determine whether the ROI does not cover the entire signal region in a phase encoding direction of the ROI or a read-out direction of the ROI (“Phase-oversampling involves four steps, performed automatically in scanner software when this option is selected: (1) the field-of-view is doubled in the phase-encode direction” Paragraph 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Elster’s known technique of automatically increasing the FOV (ROI) in the phase-encoding direction using software in the MRI scanner to Liu’s known device for displaying and providing for input and adjustment of the ROI to achieve the predictable result of allowing the user through an intuitive preview to appropriately set the size of the ROI and it’s corresponding over-sampling region to prevent phase wrapping artifacts.

Regarding claim 3, Liu, or Liu in further view of Sun, or Liu in further view of Elster teaches the controller is configured to, in response to determining that the ROI does not cover the entire signal region (see rejection of claim 1 above), perform operations to control the display to display a position of a region where aliasing occurs in the signal region (the reference image in Figure 12(c) and the locator image in Figure 12(b) demonstrate display of a wrap artifact due to the leg that is not to be imaged, Liu, Fig. 12(b) and (c)).

Regarding claim 4, Liu discloses the first icon for performing ROI resizing includes an icon for increasing a length of the ROI in the phase encoding direction of the ROI so that the ROI includes the signal region in the phase encoding direction (“The input interface sets a region of interest on the locator image displayed on the display… generates a reference image corresponding to the location of the region of interest and displaying the reference image on the display, and makes, when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “when using a non-local excitation scan to image a small field of view of imaging area that is smaller than the outline of the human body, there will be wrap artifacts. It can be seen that the imaging effect is not ideal when using non-local excitation scan to image small field-of-view.” [0025]; “when determining that the size of the region of interest is smaller than the prescribed range supported by the local excitation scan, the processing circuitry further issues a message to indicate that the local excitation scan cannot be performed, and the processing circuitry automatically adjusts the size of the region of interest to turn it into the size within the prescribed range that can be supported.” [0040]; “setting a region of interest on the locator image displayed by the display; generating a reference image corresponding to the location of the region of interest from the three dimensional data and displaying the reference image on the display; and making, when a size or position of the region of interest on one of the locator image and the reference image is changed, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” [0043]; “By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in the phase encoding direction (x axis), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)).

Regarding claim 10, Liu discloses the controller is further configured to perform operations to determine the guide information based on coil geometry of a receiving coil, a shape of the ROI, anatomical information about the ROI, and a pulse sequence (“The gradient magnetic field power source 3 individually supplies the current to each of the three coils, included in the gradient coil 2, thereby generating a gradient magnetic field in the imaging space along each of the x axis, the y axis, and the z axis. By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged” [0050]-[0052]; “The receiver coil 6 is an RF coil that receives an MR signal that is emitted from the subject S. Specifically, the receiver coil 6 is an RF coil that is worn by the subject S who is placed in the imaging space and receives the MR signal that is emitted from the subject S because of the effect of the RF magnetic field that is applied by the transmitter coil 4. The receiver coil 6 outputs the received MR signal to the receiver circuitry 7. For example, a dedicated coil is used as the receiver coil 6 for each region to be imaged. The dedicated coil may be, for example, a receiver coil for head, a receiver coil for cervix, a receiver coil for shoulder, a receiver coil for breast, a receiver coil for abdomen, a receiver coil for lower extremity, a receiver coil for spine.” [0056]; “Here, the sequence execution data is the information that defines the pulse sequence that indicates the procedure for acquiring MR signal data. Specifically, the sequence execution data is the information that defines the timing in which the gradient magnetic field power source 3 supplies current to the gradient coil 2 and the level of the supplied current, the level of the RF pulse current, which is supplied to the transmitter coil 4 by the transmitter circuitry 5 and the supply timing, the detection timing in which the receiver circuitry 7 detects MR signals, or the like. Furthermore, as a result of execution of various pulse sequences, the second processing circuitry 15 receives MR signal data from the receiver circuitry 7 and stores the received MR signal data in the memory 13.” [0065]-[0069]; “when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “The embodiments [are] capable of providing an intuitive preview. In an aspect of the embodiments, even for locating complicated anatomy structure or small region, it is still capable of locating the region of interest with high precision. Further, in an aspect of the embodiments, an imaging with small field-of-view and high resolution can be achieved by simple operation” [0029]; also see description of the display of the ROI and oversample region relative to the leg anatomy in paragraphs [0157]-[0159]; Fig. 12).

Regarding claim 11, Liu discloses a method (magnetic resonance imaging method, [0043]), comprising:
by a magnetic resonance imaging (MRI) device (magnetic imaging apparatus, Abstract),
		displaying a first magnetic resonance (MR) image of an object (“[t]he display displays at least a locator image and a reference image” Abstract; “locator image” Abstract, Fig. 11 (a) and (c)),
determining a signal region of the object based on the first MR image (outer contour, [0104]; detected body surface, [0149]),
receiving a user input for setting a region of interest (ROI) (input interface sets a region of interest ROI on the locator image through the locator image generation function and the reference image generation function generates a reference image associated with the location of the region of interest ROI, the adjustment function adjusts the size or position of the ROI on  the locator and reference images in response to user input, [0078]-[0080]; see also adjustment of ROI in locator and reference images in Figs. 2-4, 6, 8, 9-10),
displaying the ROI on the first MR image (locator image generation function generates a locator image and displays the ROI, [0077]-[0080]; see also adjustment of ROI in locator images in Figs. 2-4, 6, 8, 9-10),
determining whether the ROI does not cover the entire signal region in a phase encoding direction of the ROI or a read-out direction of the ROI (“By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; determination function to determine whether the size of the ROI is less that the outer contour of the scanned object, [0098]-[0107], see also determination function and ROI range [0108]-[0131]; add a margin to a range including the detected body surface, [0149]; setting over-sampling region so as to include only the one leg to be imaged but also including the region of interest and a peripheral region, [0158]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in one of the phase encoding or read-out directions (x-y axes), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)), and
in response to determining that the ROI does not cover the entire signal region (“By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; determination function to determine whether the size of the ROI is less that the outer contour of the scanned object, [0098]-[0107], see also determination function and ROI range [0108]-[0131]; add a margin to a range including the detected body surface, [0149]; setting over-sampling region so as to include only the one leg to be imaged but also including the region of interest and a peripheral region, [0158]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in one of the phase encoding or read-out directions (x-y axes), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)),
	generating a predicted image (“reference image” Abstract, Fig. 11 (b) and (d), Fig. 12 (c)) indicating that aliasing artifacts will be included in a second MR image of the object to be generate for the ROI (the reference image in Figure 12(c) demonstrates display of a wrap artifact due to the leg that is not to be imaged, Fig. 12(c)), and
	displaying the predicted image and guide information that is selectable by a user input to prevent the aliasing artifacts from occurring in the second MR image (interface sets and displays an over-sampling region to prevent wrap (aliasing) artifacts and ROI on the locator and reference images in response to operation of the operator, [0144]-[0156], Figure 11 (a)-(d) demonstrate the display of the over-sampling region and ROI on the locator and reference images),
	wherein the guide information includes at least one of a first icon for performing ROI resizing (interface sets and displays an over-sampling region to prevent wrap (aliasing) artifacts and ROI on the locator and reference images in response to operation of the operator with adjustments to the oversampling region or the ROI being made by the adjustment function, [0144]-[0156]; adjustment to the ROI is also made by the adjustment function, [0077]-[0080]; Figure 11 (a)-(d) demonstrate the display of the over-sampling region and ROI on the locator and reference images).
In the alternative, while Liu discloses a method step of responding to the set ROI not covering the entire signal region of the object, as detailed above; however, Liu may not explictly disclose to respond to the set ROI not covering the entire signal region of the object based on whether the set ROI does not cover the signal region in a phase encoding direction of the ROI or a read-out direction of the ROI.
However, in the same field of endeavor, Sun teaches to respond to the set ROI not covering the entire signal region of the object based on whether the set ROI does not cover the signal region in a phase encoding direction of the ROI or a read-out direction of the ROI to prevent aliasing artifacts from occurring in the second image to be generated (“an optimal FOV may be selected such that the size of the FOV is small enough to produce a sufficiently high resolution image, and yet large enough in the phase encoding direction to prevent the occurrence of wrap-around artifacts from obstructing the region of the body that is the focus of the MR study, which may be, for example, the heart.” [0012]; “A system for automatically determining a field of view for performing a subsequent medical imaging study includes a medical imaging device for acquiring one or more two-dimensional localizer images and a three-dimensional subsequent medical imaging study, a body mask generation unit for thresholding the localizer images and identifying a largest connected component, a boundary mask obtaining unit for obtaining a boundary mask from the boundary of the generated body mask, and a field of view determining unit for fitting a rectangular bounding box to the obtained boundary mask. The determined file of view is used by the medical imaging device in performing the subsequent medical image study.” [0023]; “automatically determining a field of view (FOV) for magnetic resonance images (MR Is), and in particular, to automatically determine a FOV for cardiac MRI. FOVs so determined may minimize FOV size while preventing the occurrence of wrap-around artifacts from obstructing the region of the body that is the focus of the MR study, which may be, for example, the heart.” [0042]; “it may be determined whether there are shift artifacts present in the localizer image (Step S26). Shift artifacts are image artifacts that result from wrap-around artifacts in the preliminary images themselves. Shift artifacts may result in spatial inconsistencies of particular pixels which may be displaced in the direction of frequency encoding.” [0050]; “One way to detect and resolve wrap-around artifacts (Step S43) according to an exemplary embodiment of the present invention is to first detect large components on opposite sides of the image in the direction of the PE candidate (Step S43 a). Then, the image contents may be shifted to re-integrate the wrapped image (Step S43 b).” [0063]-[0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s disclosure of a user input to determine whether the set ROI does not cover the entire signal region and displaying a corresponding extended FOV with Sun’s teaching of an automated determination of whether the set ROI does not cover the entire signal region in the phase encoding direction as Sun states “[b]y providing an automatic determination [of when the FOV is not large enough to prevent wrap-around artifacts], FOV selection may be fast, accurate, free from human error, and may produce more consistency than FOVs that are manually determined” [0042].
In the alternative, while Liu discloses a method step of responding to the set ROI not covering the entire signal region of the object, as detailed above; however, Liu may not explictly disclose to respond to the set ROI not covering the entire signal region of the object based on whether the set ROI does not cover the signal region in a phase encoding direction of the ROI or a read-out direction of the ROI.
However, in the same field of endeavor, Elster teaches to respond to the set ROI not covering the entire signal region of the object based on whether the set ROI does not cover the signal region in a phase encoding direction of the ROI or a read-out direction of the ROI to prevent aliasing artifacts from occurring in the second image to be generated (“Phase-oversampling involves four steps, performed automatically in scanner software when this option is selected: (1) the field-of-view is doubled in the phase-encode direction” Paragraph 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Elster’s known technique of automatically increasing the FOV (ROI) in the phase-encoding direction using software in the MRI scanner to Liu’s known technique for displaying and providing for input and adjustment of the ROI to achieve the predictable result of allowing the user through an intuitive preview to appropriately set the size of the ROI and it’s corresponding over-sampling region to prevent phase wrapping artifacts.

Regarding claim 13, Liu, or Liu in further view of Sun, or Liu in further view of Elster teaches by the MRI device, in response to determining that the ROI does not cover the entire signal region (see rejection of claim 11) displaying a position of a region where aliasing occurs in the signal region (the reference image in Figure 12(c) and the locator image in Figure 12(b) demonstrate display of a wrap artifact due to the leg that is not to be imaged, Liu, Fig. 12(b) and (c)).

Regarding claim 14, Liu discloses the first icon for performing ROI resizing includes an icon for increasing a length of the ROI in the phase encoding direction of the ROI so that the ROI includes the signal region in the phase encoding direction (“The input interface sets a region of interest on the locator image displayed on the display… generates a reference image corresponding to the location of the region of interest and displaying the reference image on the display, and makes, when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “when using a non-local excitation scan to image a small field of view of imaging area that is smaller than the outline of the human body, there will be wrap artifacts. It can be seen that the imaging effect is not ideal when using non-local excitation scan to image small field-of-view.” [0025]; “when determining that the size of the region of interest is smaller than the prescribed range supported by the local excitation scan, the processing circuitry further issues a message to indicate that the local excitation scan cannot be performed, and the processing circuitry automatically adjusts the size of the region of interest to turn it into the size within the prescribed range that can be supported.” [0040]; “setting a region of interest on the locator image displayed by the display; generating a reference image corresponding to the location of the region of interest from the three dimensional data and displaying the reference image on the display; and making, when a size or position of the region of interest on one of the locator image and the reference image is changed, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” [0043]; “By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in the phase encoding direction (x axis), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)).

Regarding claim 22, Liu, or Liu in further view of Sun, or Liu in further view of Elster teaches the controller is configured to, in response to determining that the ROI does not cover the signal region (see rejection of claim 1), determine a recommended ROI to increase a length of the ROI in the phase encoding direction of the ROI (“The input interface sets a region of interest on the locator image displayed on the display… generates a reference image corresponding to the location of the region of interest and displaying the reference image on the display, and makes, when a size or position of the region of interest on one of the locator image and the reference image is changed by the input interface, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” Abstract; “when using a non-local excitation scan to image a small field of view of imaging area that is smaller than the outline of the human body, there will be wrap artifacts. It can be seen that the imaging effect is not ideal when using non-local excitation scan to image small field-of-view.” [0025]; “when determining that the size of the region of interest is smaller than the prescribed range supported by the local excitation scan, the processing circuitry further issues a message to indicate that the local excitation scan cannot be performed, and the processing circuitry automatically adjusts the size of the region of interest to turn it into the size within the prescribed range that can be supported.” [0040]; “setting a region of interest on the locator image displayed by the display; generating a reference image corresponding to the location of the region of interest from the three dimensional data and displaying the reference image on the display; and making, when a size or position of the region of interest on one of the locator image and the reference image is changed, adjustments to correspondingly change the display magnification or position of the other one of the locator image and the reference image.” [0043]; “By generating a gradient magnetic field along each of the x axis, the y axis, and the z axis as appropriate, gradient magnetic fields may be generated along a read-out direction, a phase encode direction, and a slice direction, which are perpendicular to one another. Here, the axes along the read-out direction, the phase encode direction, and the slice direction constitute a logical coordinate system that defines a slice area or a volume area, which is the target to be imaged.” [0052]; Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in the phase encoding direction (x axis), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)), and
the guide information includes the recommended ROI (Figs. 11 and 12 demonstrate display of guides to increase the length of the ROI in the phase encoding direction (x axis), Figs. 12a and 12b demonstrate a shift in the slice direction (z-axis)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elster (“MR Artifacts” and “Wrap Around Reduction”) disclose known techniques to correct or prevent phase wrap-around artifacts including changes in ROI size in the phase-encoding direction, saturation pulses, and oversampling.
Feinberg et al. (“Inner Volume MR Imaging: Technical Concepts and Their Application” 1985) and Pusey et al. (“Aliasing artifacts in MR imaging” 1988) disclose known techniques to correct or prevent phase wrap-around artifacts including changes in ROI size and shape in the phase-encoding direction, saturation pulses, inner volume imaging, and oversampling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793